


Exhibit 10.76

 

INNOVIVA, INC. 2012 EQUITY INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK UNIT AWARD

 

(b)                                 You have been granted the number of
restricted stock units indicated below by Innoviva, Inc. (the “Company”) on the
following terms:

 

Name:

 

«Name»

 

Restricted Stock Unit Award Details:

 

Date of Grant:

 

«DateGrant»

Restricted Stock Units:

 

«NumberofRSUs»

 

Each restricted stock unit (the “restricted stock unit”) represents the right to
receive one share of the Company’s Common Stock subject to the terms and
conditions contained in the Restricted Stock Unit Agreement.

 

Vesting Schedule:

 

Vesting is dependent upon continuous service as an Outside Director (“Service”)
throughout the vesting period.  [For Initial Grants: The restricted stock units
will vest in two equal annual installments on each of the first and second
anniversaries of the Date of Grant, provided that you remain in continuous
Service through each such date.] [For Pro-Rata and Annual Grants: The restricted
stock units will vest in full on the earlier of (i) the one year anniversary of
the Date of Grant or (ii) the date of the Company’s 20   Annual Meeting of
Stockholders, provided that, in either event, you remain in continuous Service
through such date.]

 

You and the Company agree that your right to receive the restricted stock units
is granted under and governed by the terms and conditions of the Plan and of the
Restricted Stock Unit Agreement that is attached to and made a part of this
document.  Capitalized terms not defined herein have the meaning ascribed to
such terms in the Plan.

 

You agree that the Company may deliver by email all documents relating to the
Plan or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements).  You also agree that the Company may
deliver these documents by posting them on a web site maintained by the Company
or by a third party under contract with the Company.  If the Company posts these
documents on a web site, it will notify you by email.

 

 

RECIPIENT:

 

INNOVIVA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

Print Name

 

 

 

--------------------------------------------------------------------------------


 

INNOVIVA, INC. 2012 EQUITY INCENTIVE PLAN:

RESTRICTED STOCK UNIT AGREEMENT

 

Payment for Units

 

No payment is required for the restricted stock units you are receiving.

 

 

 

Nature of Units

 

Your restricted stock units are bookkeeping entries. They represent only the
Company’s unfunded and unsecured promise to issue shares of Common Stock on a
future date. As a holder of restricted stock units, you have no rights other
than the rights of a general creditor of the Company.

 

 

 

Settlement of Units

 

Each of your restricted stock units will be settled when it vests (unless you
and the Company have agreed to a later settlement date pursuant to procedures
that the Company may prescribe at its discretion).

 

At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested restricted stock unit.

 

 

 

Vesting

 

The restricted stock units that you are receiving will vest as shown in the
Notice of Restricted Stock Unit Award.

 

In addition, all of the restricted stock units will vest in full if the Company
is subject to a “Change in Control” (as defined in the Plan) before your
continuous Service terminates or upon your death or Disability.

 

No additional restricted stock units vest after your Service has terminated for
any reason.

 

For purposes of this Agreement, “Service” means your continuous service as an
Outside Director, and “Disability” means that you are unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which can be
expected to last for a continuous period of not less than 12 months.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your restricted stock units that
have not vested before the termination date and do not vest as a result of the
termination pursuant to this Agreement or as set forth on the Notice of
Restricted Stock Unit Award will be forfeited immediately. This means that the
restricted stock units will immediately revert to the Company. You receive no
payment for restricted stock units that are forfeited. The Company determines
when your Service terminates for all purposes of your restricted stock units.

 

 

 

Stock Certificates

 

No shares of Common Stock shall be issued to you prior to the date on which the
restricted stock units vest. Upon vesting, a stock certificate for the shares
representing your vested restricted stock units shall be

 

--------------------------------------------------------------------------------


 

 

 

released to you or the Company shall cause to be issued in book-entry form,
registered in your name or in the name of your legal representatives,
beneficiaries or heirs, as the case may be, the number of shares of Common Stock
representing your vested restricted stock units. No fractional shares shall be
issued.

 

 

 

No Stockholder Rights

 

The restricted stock units do not entitle you to any of the rights of a
stockholder of Common Stock (except as set forth below under “Dividend
Equivalent Rights”). Upon settlement of the restricted stock units into shares
of Common Stock, you will obtain full voting and other rights as a stockholder
of the Company.

 

 

 

Dividend Equivalent Rights

 

In the event the Company pays a cash dividend on shares of the Company’s Common
Stock prior to the vesting and settlement of these restricted stock units, the
Company shall credit you with a dollar amount equal to (i) the per share cash
dividend paid by the Company on one share of Common Stock multiplied by (ii) the
total number of shares of Common Stock underlying the unvested restricted stock
units that are outstanding on the record date for that dividend (a “Dividend
Equivalent Right”). Any Dividend Equivalent Rights credited pursuant to the
preceding sentence shall be subject to the same terms and conditions, including
vesting, as the restricted stock units to which they relate; provided, however,
that they will be paid in cash upon vesting of the underlying restricted stock
units. No crediting of Dividend Equivalent Rights shall be made with respect to
any restricted stock units which, as of the record date for that dividend, have
either vested and settled or were forfeited in accordance with this Agreement.

 

 

 

Units Restricted

 

You may not sell, transfer, pledge or otherwise dispose of any restricted stock
units or rights under this Agreement other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, you may designate a
beneficiary or beneficiaries to receive any property distributable with respect
to the restricted stock units upon your death. A beneficiary designation must be
filed with the Company on the proper form.

 

 

 

Taxes

 

No shares will be distributed to you unless you have made arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the vesting and/or settlement of this award.

 

Unless you and the Company have agreed to a deferred settlement date (pursuant
to procedures that the Company may prescribe at its discretion), settlement of
these restricted stock units is intended to be exempt from the application of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
pursuant to the “short-term deferral exemption” in Treasury Regulation
1.409A-1(b)(4) and shall be administered and interpreted in a manner that
complies with such exemption.

 

 

 

Restrictions on Issuance

 

The Company will not issue shares to you if the issuance of shares at that time
would violate any law or regulation.

 

--------------------------------------------------------------------------------


 

Restrictions on Resale

 

You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be retained by the
Company (or a Parent, Subsidiary or Affiliate) in any capacity. The Company and
its Parents, Subsidiaries and Affiliates reserve the right to terminate your
Service at any time, with or without cause. Nor shall this Agreement in any way
be construed or interpreted so as to affect adversely or otherwise impair the
right of the Company or the stockholders to remove you from the Board at any
time in accordance with the provisions of applicable law.

 

 

 

Recoupment Policy

 

This award, and the shares acquired upon settlement of this award, shall be
subject to any Company recoupment policy in effect from time to time.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Common
Stock, the number of restricted stock units may be adjusted pursuant to the
Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (without regard to its
choice-of-law provisions).

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Finance
Department. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan.

 

This Agreement, the Notice of Restricted Stock Unit Award, and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO

 

ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

--------------------------------------------------------------------------------
